                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                                  NO. 7:20-CV-00094-M

UNITED STATES OF AMERICA,                )
                                         )
                     Plaintiff,          )
                                         )
       V.                               )       DEFAULT JUDGMENT OF
                                        )          ,FORFEITURE
$50,363.00 IN U.S. CURRENCY,             )
                                         )
                     Defendant.         )

       This matter is before the Court on Plaintiff United States of America's Motion

for Default Judgment [DE 10].        Plaintiff alleges. that Defendant is a seizure of

$50,363.00 in United States currency on January 3, 2020 from Michael Lashawn-

. White, who was "charged with trafficking cocaine by possession, trafficking cocaine

by manufq.cturing, trafficking cocaine by transport, possession with the intent to sell

and deliver cocaine, sell and deliver cocaine within 1000 feet of [a] park, maintaining

a dwelling for drugs, [and] possession of marijuana." See Compl., DE 1; Declaration

of DEA Task Force Officer Anthony R. DiGiovanni ("Deel.") at    ,r 24, DE 1-1.   Plaintiff

· asserts that DiGiovanni's home was searched on January 3, 2020, at which time

detectives found, among other items, a quantity of marijuana, quantities of crack

cocaine and a white "residue," a firearm, ammunition, and United States currency

amounting to $50,363.00, to which a drug detection canine positively alerted. Deel.

at ,r 25. During a security sweep of the residence before the search, detectives located




            Case 7:20-cv-00094-M Document 11 Filed 12/29/20 Page 1 of 3
the following individuals: Patricia Ann Powell, her mother, Peggy Ann Tyler, White's

two sons, aged 16 and White's 16-year-old nephew, and Leroy Ellis Cooke, Powell's

boyfriend. Id. at   ,r 13.   In addition to White, these individuals are potential claimants

of the Defendant in this case.

      It appears from the record that Plaintiff provided direct notice of this in rem

forfeiture matter to the known claimants [see DE 7], and separately published the

requisite notice on an official internet government forfeiture site in accordance with

Supplemental Rule G(4) of the Supplemental Rules of Admiralty or Maritime Claims

and Asset Forfeiture Actions ("Supplemental Rules"). See DE 5; see also Fed.R.Civ.P.

Supp. R. G(4)(a)(4)(C) and G(4)(b). Accordingly, with due notice having been provided

by the United States as required under the Supplemental Rules, the Court finds that:

       1.      The verified Complaint and attached Declaration of DEA Task Force

Officer Anthony R. DiGiovanni [DE 1, DE 1-1] satisfy the requirements of Fed. R.

Civ. P. Supp. R. G(2);

       2.      Proce~s was duly issued in this case and the Defendant was duly seized

by the United States Marshals Service pursuant to said process;

       3.      No person has filed any claim to the Defendant nor answer to the

Plaintiffs Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;

       4.      On October 14, 2020, this Court entered default in this action [DE 10];




                                                2



            Case 7:20-cv-00094-M Document 11 Filed 12/29/20 Page 2 of 3
       5.     The present motion was mailed to the known claimants on September

25, 2020 [DE 10 at 3], but the Court received no response within the time required

pursuant to Local Civil Rule 7.l(f)(l); and

      6.      The well-pled allegations of the Complaint with respect to the Defendant

are taken as admitted, as no one has appeared to rebut or deny them.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.     The motion is GRANTED and default judgment is entered against the

Defendant;

       2.     All persons claiming any right, title, or interest in or to the Defendant

are held in default;

       3.     The Defendant is forfeited to the United States of America;

       4.      The United States Marshal Service is directed to dispose of the

Defendant according to law; and

       5.      Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.


       SO ORDERED thisllday of December, 2020.




                                  RICHARD E. MYERS II
                                  UNITED STATES DISTRICT JUDGE



                                              3



            Case 7:20-cv-00094-M Document 11 Filed 12/29/20 Page 3 of 3
